EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend claim 15 as follows:
15.	The element of claim 1, further comprising a hole-blocking layer, wherein the hole-blocking layer has a thickness in a range of from 5 to 30 nm.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments to the claims filed with the after-final amendment dated 02 March 2021 are entered. Claims 1-20 are presently pending.
Applicant’s amendments to the claims filed with the response dated 02 March 2021 have overcome the rejections under 35 USC 112(a) and 35 USC 112(b) of the prior office correspondence. There rejections are therefore withdrawn.
The examiner’s amendment stated above for claim 15 is to overcome a lack of antecedent basis issue introduced by applicant’s amendment to claim 15 as no hole-blocking layer was previously defined.
Claims 1-20 are therefore placed in condition for allowance.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As stated in the prior office action dated 09 December 2020, none of the prior art of record teaches or makes obvious the claim 1 limitation:
“wherein the hole-transporting layer satisfies formula (1):
0%<Rc(50) ≤0.75%    (1)
wherein an average thickness of the hole transporting layer is X (nm) and Rc(50) is a ratio of an area of projected parts that are projected from a standard line towards the second electrode, of formula (2):
Rc(50) = X/(X+50)     (2),
wherein the standard line is present at a position that is away by X+50 (nm), from an 15opposite surface of the hole-transporting layer to a surface of the hole-transporting layer in contact with the second electrode.” For further details, see section “Allowable Subject Matter” on pages 8-9 of the prior office action dated 09 December 2020.
Claim 1 is thus allowable over the prior art of record. Claims 2-20 are also found allowable as they depend from allowable claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726